Title: [February 1776]
From: Adams, John
To: 



      Notes of Debates in the Continental Congress 1776. Feb.16
      
      
       In Committee of the whole.
       Cant we oblige B. to keep a Navy on foot the Expence of which will be double to what they will take from Us. I have heard of Bullion Spanish Flotas being stoppd least they should be taken—But perishable Commodities never were stopped. Open your Ports to Foreigners. Your Trade will become of so much Consequence, that Foreigners will protect you.
       Wilson. A Gentleman from Mass, thinks that a middle Way should be taken. That Trade should be opened, for some Articles, and to some Places, but not for all Things and to all Places.
       I think the Merchants ought to judge for themselves of the danger and Risque. We should be blamed if We did not leave it to them.
       I differ from the Gentleman of Massachusetts. Trade ought in War to be carried on with greater Vigour. By what means did B. carry on their Tryumphs last War? The United Provinces their War vs. Spain.
       If We determine that our Ports shall not be opened, our Vessells abroad will not return. Our Seamen are all abroad—will not return, unless We open our Trade. I am afraid it will be necessary to invite Foreigners to trade with Us, altho We loose a great Advantage, that of trading in our own Bottoms.
       Sherman. I fear We shall maintain the Armies of our Enemies at our own Expence with Provisions. We cant carry on a beneficial Trade, as our Enemies will take our Ships. A Treaty with a foreign Power is necessary, before We open our Trade, to protect it.
       Rutledge.
       Harrison. We have hobbled on, under a fatal Attachment to G.B. I felt it as much as any Man but I feel a stronger to my Country.
       Wythe. The Ports will be open the 1st. March. The Q. is whether We shall shutt em up. Faece Romuli non Republica Platonis. Americans will hardly live without Trade. It is said our Trade will be of no Advantage to Us, because our Vessells will be taken, our Enemies will be supplied, the W.I. will be supplied at our Expence. This is too true, unless We can provide a Remedy. Our Virginia Convention have resolved, that our Ports be opened to all Nations that will trade with us, except G.B., I. and W.I. If the Inclination of the People, should become universal to trade, We must open our Ports. Merchants will not export our Produce, unless they get a Profit.
       
       We might get some of our Produce to Markett, by authorizing Adventurers to Arm themselves, and giving Letters of Mark—make Reprisals.
       2d. by inviting foreign Powers to make Treaties of Commerce with us.
       But other Things are to be considered, before such a Measure is adopted. In what Character shall We treat, as subjects of G.B.—as Rebells? Why should We be so fond of calling ourselves dutifull Subjects.
       If We should offer our Trade to the Court of France, would they take Notice of it, any more than if Bristol or Liverpool should offer theirs, while We profess to be Subjects.—No. We must declare ourselves a free People.
       If We were to tell them, that after a Season, We would return to our Subjection to G.B., would not a foreign Court wish to have Something permanent.
       We should encourage our Fleet. I am convinced that our Fleet may become as formidable as We wish to make it. Moves a Resolution.
      
      
       
        
   
   First entry in booklet “26” (our D/JA/26), a pocket memorandum book stitched in red-brown leather covers and containing scattered notes of debates in Congress from February to April (possibly early May) 1776.


        
   
   The day on which the present debate took place can be assigned with some confidence because Richard Smith summarized in his Diary under 16 Feb. a debate of “4 or 5 Hours ... in Grand Comee. committee of the whole on Trade,” which corresponds at essential points with JA’s fragmentary notes (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:350–52; see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:154). See note 4, below.


       
       
        
   
   JA does not indicate whose speech this was.


       
       
        
   
   Following Edward Rutledge’s name there is a blank in the MS amounting to two-thirds of a page. JA probably intended to supply notes on Rutledge’s speech but failed to do so.


       
       
        
   
   
          
           
            “Wyth ... offered Propositions whereof the first was that the Colonies have a Right to contract Alliances with Foreign Powers, an Objection being offered that this was Independency there ensued much Argument upon that Ground. a leading Question was given Whether this Proposn. shall be considered by the Comee. it was carried in the Affirmative 7 Colonies to 5. then it was debated and postponed” (Richard Smith, Diary, 16 Feb., Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:350–351).
           
          
          
          See also JA’s Memorandum of Measures to Be Pursued in Congress, Feb.? 1776, following.


        
   
   From this point until he sailed for France in Feb. 1778, JA’s Diary is so fragmentary that it is scarcely practical to indicate, even in summary form, the events in his personal and political life which he failed to record. In compensation, however, one may turn to his Autobiography, where the record for the year 1776 is remarkably full, for when he came to deal with that climactic year he read the published Journals of Congress closely, quoted from them copiously, and commented on them with characteristic freedom. (His own extensive collection of the Journals, Phila., 1777–1788, and early reprints, survives in the Boston Public Library; see Cat. of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 60–61.) What is more, he occasionally dipped into his files of old correspondence, as he had not done at all up to this point in the Autobiography, to support his commentary. The result is that about half of the entire text of Part One of the Autobiography is devoted to the first ten months of 1776 alone, ending with his departure from Congress in October of that year.


       
      
      

      
       Memorandum of Measures to Be Pursued in Congress, February? 1776.
       
      
      
      
       Mem.
       The Confederation to be taken up in Paragraphs.
       An Alliance to be formed with France and Spain.
       Embassadors to be sent to both Courts.
       Government to be assumed in every Colony.
       Coin and Currencies to be regulated.
       Forces to be raised and maintained in Canada and New York. St. Lawrence and Hudsons Rivers to be secured.
       Hemp to be encouraged and the Manufacture of Duck.
       Powder Mills to be built in every Colony, and fresh Efforts to make Salt Petre.
       An Address to the Inhabitants of the Colonies.
       The Committee for Lead and Salt to be fill’d up, and Sulphur added to their Commission.
       Money to be sent to the Paymaster, to pay our Debts, and fullfill our Engagements.
       Taxes to be laid, and levied, Funds established. New Notes to be given on Interest, for Bills borrowed.
       Treaties of Commerce with F. S. H. D. &c.
       Declaration of Independency, Declaration of War with the Nation, Cruising on the british Trade, their East India Ships and Sugar Ships.
       Prevent the Exportation of Silver and Gold.
      
      
       
        
   
   Regrettably it is impossible to date this important memorandum with certainty. In the MS (D/JA/25) it appears on two facing pages between the entries of 26 and 28 Jan. 1776, which, disregarding other considerations, should indicate that it was written during JA’s return journey to Philadelphia. This may be the case, but for reasons pointed out elsewhere the editors have learned to distrust the physical position of undated entries in the Diary as clues to their dates of composition. JA’s list displays such familiarity with issues current in Congress that it is extremely doubtful that he could have prepared it on his way back to Philadelphia. It is far more likely that he drew it up after he had resumed his seat on 9 Feb. and had tested the temper of his fellow delegates and, through them, the temper of the country, especially those sections of it beyond New England — which he now felt certain, to use Jefferson’s phrase, was ready to fall “from the parent stem” (Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:313). What he found was that, except for Virginia, most of the other colonies were not matured to that point of ripeness, and his task was, in conjunction with others of his mind in Congress, to bring them to that point. As the notes below indicate, many of the measures listed can be identified as resolutions introduced in Congress by JA and other leaders of the independence party during the weeks immediately following his return; others were not put forward until late spring or early summer, or at least did not get beyond the talking stage and so are not recorded in the Journal.


        
   
   The most plausible supposition is that JA compiled his list of agenda, which has the appearance of being composed at one sitting, after conferring with Samuel Adams, Richard Henry Lee, and others with advanced views and agreeing with them on what measures should be pressed, soon after taking his seat, very probably between 10 and 15 Feb. and certainly before 23 Feb. (see note 7, below). If this is a sound conjecture, this paper may be regarded as minutes of a caucus among members who favored American independence.


       
       
        
   
   On 21 July 1775 Franklin had laid before Congress a draft plan of “Articles of Confederation and Perpetual Union,” but the subject was so touchy that no record of it was made in the official Journal. Copies of Franklin’s plan circulated in the colonies and even reached print, but without noticeable effect (Burnett, Continental CongressEdmund C. Burnett, The Continental Congress, New York, 1941., p. 91–92; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:179–180). On 23 Dec. 1775 Jefferson, as chairman of a committee to ascertain the unfinished business before Congress, entered the “Report of the Proposed Articles of Confederation (adjourned from August last)” as the first item, but it was struck from his list, probably by the committee before reporting (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:454–456; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:274–275). According to Richard Smith’s Diary there were “considerable Arguments” on the floor of Congress, 16 Jan. 1776, “on the Point Whether a Day shall be fixed for considering the Instrument of Confederation formerly brought in by a Comee. it was carried in the Negative [and so not recorded in the Journal]. Dr. Franklin exerted Himself in Favor of the Confederation as did Hooper, Dickinson and other[s] agt. it” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:313; and see Samuel Adams to JA, 15–16 Jan. 1776, Adams Papers; same, p. 311–312). The Journal of Congress is silent on this subject until 7 June, when the Virginia Resolutions “respecting independency” were brought in, one of which proposed “That a plan of confederation be prepared and transmitted to the respective Colonies for their consideration and approbation,” and after debate extending over several days a committee was appointed “to prepare and digest the form of a confederation to be entered into between these colonies” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:425, 431, 433). For later developments see entries of 25 July and following, below.


       
       
        
   
   A proposal approaching this was made by George Wythe on 16 Feb. 1776; see JA’s Notes of Debates of that date, preceding, and note 4 there.


       
       
        
   
   JA’s main objective (and accomplishment) in the spring of 1776. See his Notes of Debates, 13–15 May, below, and notes there.


       
       
        
   
   On 19 April 1776 a committee, of which JA was a member, was appointed by Congress “to examine and ascertain the value of the several species of gold and silver coins, current in these colonies, and the proportions they ought to bear to Spanish milled dollars” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:294). Its report, largely the work of George Wythe, was brought in on 22 May and tabled (same, p. 381–383). For its later history see Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:511–518).


       
       
        
   
   This proposal was introduced by JA and adopted by Congress in an enlarged form in March; see JA’s Draft Resolutions for Encouraging Agriculture and Manufactures, Feb.–March, below.


       
       
        
   
   These proposals, together with the next but one in the present list of agenda, emerged in a series of four important resolutions, adopted by Congress on 23 Feb., to promote the production of military supplies, and ordered to be published (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:170–171). Richard Smith in his Diary noted that “these were presented by John Adams” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:361). They were printed in the Pennsylvania Gazette of 28 Feb. 1776.


       
       
        
   
   A committee of five members had been appointed on 24 Jan. to draft such an address (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:87). All of its members were conservatives (Dickinson, Wilson, Hooper, Duane, and Alexander), and the draft they submitted on 13 Feb., largely the work of Wilson, was a conservative paper that disavowed independence as an American aim (same, p. 134–146; C. Page Smith, James Wilson, Founding Father, 1742–1798, Cha­pel Hill, 1956, p. 74–76). This address was in fact part of a campaign by conservative leaders, begun two weeks earlier, to smoke out those in Congress who were secretly working for independence; see Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:304, 311, 326, 334, 348. Proceeding on the assumption that the present notes were the product of a caucus of delegates determined on strong measures, this item could appear among their agenda only because they wished either to alter the proposed address drastically or to suppress it entirely. When it was presented on 13 Feb., they succeeded in tabling it, and it was never resurrected. But while these facts are all consonant with the date of mid-February suggested for JA’s memorandum, they do not help to date it any more precisely.


       
       
        
   
   France, Spain, Holland, Denmark.


       
       
        
   
   On 23 March Congress after some days of debate passed a series of resolutions authorizing “the inhabitants of these colonies ... to fit out armed vessels to cruize on the enemies of these United Colonies” and establishing regulations concerning prizes taken by such privateers (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:229–233). The committee that reported a draft of these resolutions (in the form of a “Declaration”) consisted of Wythe, Jay, and Wilson, but their report was amended in Congress, and JA with little doubt contributed to its final form as published (except for a secret paragraph) in the Pennsylvania Gazette, 27 March; see his Autobiography under 19, 22, 23 March 1776. On the day of its adoption JA told a friend that it amounted to at least “three Quarters of a war” against Great Britain (to Horatio Gates, NHi; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:405–406).


       
      
      

      
       Draft Resolves Concerning the Secret Committee of Correspondence and a Plan of Confederation, February? 1776.
       
      
      
      
       Resolved that the Committee of Secret Correspondence be directed to lay their Letters before this Congress.
       Resolved that  be a Committee to prepare a Draught of firm Confederation, to be reported as soon as may be to this Congress, to be considered and digested and recommended to the several Assemblies and Conventions of these united Colonies, to be by them adopted, ratified and confirmed.
      
      
       
        
   
   It is impossible to date with certainty these draft resolutions, which JA perhaps introduced in an unrecorded session of a committee of the whole. In the MS they follow his notes of debates assigned to 16 Feb. and precede the quotation from Jeremiah which follows the present entry. But it was not until 10 May that Congress “Resolved, That the Committee of Secret Correspondence be directed to lay their proceedings before Congress on Monday next, withholding the names of the persons they have employed, or with whom they have corresponded” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:345). And it was not until 11–12 June (as a result of the Virginia Resolutions of 7 June) that a committee was agreed to and appointed to prepare a plan of confederation (same, 5:431, 433; see Memorandum of Measures to Be Pursued in Congress, preceding, and note 2 there).


       
      
      

      
       February? 1776.
      
      
      
       3. Jer. 12. Go proclaim these Words towards the North. Return thou backsliding Israel and I will not cause my anger to fall upon you, for I am merciful and will not be angry forever.
      
      
       
        
   
   On 17 Feb. Congress “Resolved, That a committee of three be chosen to prepare instructions for the committee appointed to go to Canada”; and the members chosen were JA, Wythe, and Sherman (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:159). They reported a draft on 9 March, which after amendments and additions was finally adopted and spread on the Journal on 20 March (same, p. 193, 215–219). Doubtless JA recorded this appropriate Scriptural passage while engaged in this assignment, which he considered to be of the utmost importance; see his Autobiography under 17 Feb., 20 March 1776.


       
      
      

      
       February? 1776.
      
      
      
       Any Goods or Commodities, except Staves for Sale, may be exported, from the united Colonies to any other Part of the World, not subject to the Crown of G.B.
      
      
       
        
   
   Written on an otherwise blank front leaf in D/JA/26, this is evidently tentative phrasing for an article in the report of the committee of the whole on American trade. From 16 Feb. on, this committee discussed from time to time the opening of American ports, and on 6 April Congress voted certain regulations including the present one, though in different language (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:154, 257).


       
      
     